Dear Mr. Glass:
You have asked for an opinion from this office as to whether a person may claim a homestead exemption if the person's home is transferred into a revocable living trust.
In answer to your inquiry, we advice that if the settlor of the trust is also one of the trustees or if he or his wife are the principal beneficiaries of the trust then, in that event, the property would be eligible for the exemption as the beneficial interest in the property has been retained by the settlor, either in his capacity as trustee or beneficiary.
This is in accord with previous Opinion Number 84-857 and 84-133 issued by this office on the same subject.
If we may be of further service in this matter, please advise.
Very truly yours,
                                   WILLIAM J. GUSTE, JR. Attorney General
                                   By: __________________________ DAVID C. KIMMEL Assistant Attorney General
DCK/vrr